Title: To Alexander Hamilton from Joseph Whipple, 26 October 1791
From: Whipple, Joseph
To: Hamilton, Alexander



Portsmo New Hamp. Octo. 26. 1791
Sir

Having collected & discharged the Several bills against the Revenue Cutter Scammel, I now transmit you herewith Inclosed my Account for the Vessel, & Vessels Stores. The Stores with Some Small disbursments amounts to 157 ⁸⁸⁄₁₀₀ Dolls. and the Vessel to 1255 ⁹⁵⁄₁₀₀ Dolls. which includes every article applied to her use except 12 pieces of Sail Cloth Sent from Boston by Genl Lincoln of which I have no account nor directions respecting the payment. It will be observed that the Vessel exceeds your limitation by 155 Dolls. besides 12 ps. Sail Cloth not accounted.
Finding it impossible to Contract with any person on whom I could depend for a good Vessel fitted to the Sea, I proceeded in the usual way in practice here of contracting with the Carpenters for the Hull & in procuring the other articles on the lowest terms given in Cash. I determined on the dimentions for a Vessel whose bills together by calculation would amount only to the Sum limitted. But conceiving it to be conformable to your directions, as well as in my own opinion proper, that Cap Yeaton Shoud give Such directions respecting the Rigging & fitting the Vessel as Should in his Opinion be most conducive to her usefulness, I submitted the directions for masting, rigging, Sails & finishing to him, injoining the Strictest œconomy in the manner of finishing the Vessel, urging the Necessity of not exceeding the apportionment to this Vessel of the Monies for the Service appropriated. But Capt. Yeaton conceiving differently from me in the outfitting of the Vessel submitted to him; the amount exceeds by nearly 300 Dollars my calculation & expectations—which arises principally from an excess in the Sails, rigging & Joyners work according to my Idea of the necessity of them. In the Stores furnished there is a Small deviation from the list transmitted, some articles being left out & not purchased & others added which were more necessary. I conceive It will be proper that colours should be added to the Stores which is yet witheld. I must acknowledge myself disappointed that the Vessel exceeds my calculations which I must impute to my confidence in Capt. Yeaton & his Zeal for the Good of the Service rather than to his extravagancy.
Cap. Yeaton has received from Boston 10 Muskets & 10 pr. of Pistols in bad order which I have caused to be repaired & fitted for Sea use.
I have paid the Officers & peoples wages and the Officers Rations to the 30th. of September, but omit for the present to transmit the Accounts till the forms intended Shall be forwarded or till final directions shall be given respecting the Seamens rations, to which my letter of the 7th. instant has reference.
The Wages & Rations paid to the 30th. Sep. & the Cost of the provisions now on board amount to Dolls. 538.15 which with the Account now transmitted Amounts to Dolls. 1951.98 & is the whole amount of payments on account of the Scammel.
I have the honor to be &c
J. W. Hon. Alex. Hamilton Esqr Secy.
